DETAILED ACTION
This is the initial Office action based on the application filed on February 12, 2019.
Claims 1-8 are pending.
Claims 1-8 have been amended.
Claims 1-8 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on February 12, 2019. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Mark A. Goldstein (Reg. No. 50,759) on September 3, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Please amend Claims 1-8 as follows:

1. (Currently Amended) A method for detecting a memory leak based on Linux kernel, applied to an detection of the memory leak, wherein [[the]] a memory comprises a plurality of memory pages, and wherein a node is created through which return addresses of a plurality of allocation functions to be called in each memory page of the plurality of memory pages and [[the]] a number of the plurality of memory pages allocated by each allocation function of the plurality of allocation functions are counted;
wherein the method comprises steps of:
Step S1[[,]]: reading the node, acquiring the return addresses of the plurality of allocation functions of each memory page of the plurality of memory pages and the number of the plurality of memory pages which are allocated correspondingly by the plurality of allocation functions;
Step S2[[,]]: after reading of the node, releasing the return addresses of the plurality of allocation functions counted by the node[[s]] and the number of the plurality of memory pages which are allocated correspondingly by the plurality of allocation functions;
Step S3[[,]]: reading the node again, acquiring [[the]] a return address of each allocation function of the plurality of allocation functions and the number of the plurality of memory pages which are allocated correspondingly by the plurality of allocation functions; and
: acquiring the number of the plurality of memory pages allocated respectively and correspondingly by [[the]] an identical allocation function in Step S3 and Step S1, and comparing the number of the memory pages allocated respectively and correspondingly by the identical allocation function in Step S3 and Step S1 to calculate a difference value;
if the difference value is a positive value and [[it]] the difference value monotonically increases, is determined to occur[[s]] in the memory pages which are allocated correspondingly by the plurality of allocation functions, wherein during the detection of the memory leak based on Linux kernel, less memory is consumed without affecting an efficiency in allocating and releasing the memory.

2. (Currently Amended) The method for detecting a memory leak based on Linux kernel as claimed in claim 1, wherein each memory page of the plurality of memory pages comprises a data structure, and wherein an address return identifier, an allocation order flag, and a memory type allocation identifier are added to the data structure;
wherein the address return identifier is configured to record an address of a calling function when the memory is allocated; and
wherein the memory type allocation identifier is configured to indicate a memory type allocated to the plurality of memory pages.

3. (Currently Amended) The method for detecting a memory leak based on Linux kernel as claimed in claim 2, wherein when the address of the calling function , and allocation orders corresponding to the common allocation functions are sequentially saved in the function calling chain;
acquiring the return addresses, the allocation parameters, and the allocation orders corresponding to the common allocation functions on top of the function calling chain;
saving the return addresses to the address return identifier, and saving the allocation parameters and the allocation orders corresponding to the common allocation functions to the data structures of the plurality of memory pages.

4. (Currently Amended) The method for detecting a memory leak based on Linux kernel as claimed in claim 2, wherein the memory comprises a plurality of memory areas, and wherein each memory area of the plurality of memory areas is formed by the plurality of memory pages, and a method for acquiring the allocation function of each memory page of the plurality of memory pages comprises 
Step A1[[,]]: reading each memory area of the plurality of memory areas in sequence;
Step A2[[,]]: reading the data structure corresponding to [[the]] each memory page of the plurality of memory pages in each memory area of the plurality of memory areas so as to acquire the return address of the allocation function corresponding to each memory page of the plurality of memory pages; and
Step A3[[,]]: after reading of all the plurality of memory areas and the plurality of memory pages in each memory area of the plurality of memory areas, the acquired return addresses corresponding to the plurality of allocation functions and the number of the plurality of s allocated by each allocation function of the plurality of allocation functions together form a temporary array.

5. (Currently Amended) The method for detecting a memory leak based on Linux kernel as claimed in claim 4, wherein a printing module is provided, and each allocation function of the plurality of allocation functions, the acquired return address corresponding to each allocation function of the plurality of allocation functions and the number of the plurality of memory pages allocated correspondingly by the plurality of allocation functions, all of which are saved in the temporary array, and are printed and displayed in an interface by the printing module.

6. (Currently Amended) The method for detecting a memory leak based on Linux kernel as claimed in claim 4, wherein a temporary recording array is provided to store the acquired return address of the allocation function corresponding to the of the plurality of memory pages;
wherein Step A2 further comprises 
Step A21: determining whether all the plurality of memory pages are read;
If the result shows “YES”, it means that all the plurality of memory pages are read, then exiting;
Step A22: when [[the]] a next memory page of the plurality of memory pages is read, [[the]] a return address corresponding to [[the]] a read allocation function is matched with the acquired return address stored in the temporary recording array;
Step A23[[,]]: if the return address corresponding to the read allocation function is the same as the acquired return address stored in the temporary recording array, [[the]] a plurality of memory pages allocated to [[the]] a current allocation function is increased by 1, and returning to Step A21; and
Step A24: if the return address corresponding to the read allocation function is not the same as the acquired return address stored in the temporary recording array, saving the return address [[of]] corresponding to the read allocation function 

7. (Currently Amended) The method for detecting a memory leak based on Linux kernel as claimed in claim 3, wherein when the plurality of memory pages are released, the return addresses saved in the address return identifier, and the allocation parameters and the allocation orders corresponding to the common allocation functions saved in the data structures of the plurality of memory pages are cleared.

8. (Currently Amended) The method for detecting a memory leak based on Linux kernel as claimed in claim 2, wherein a macro configuration module is provided to form the address return identifier by configuration.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “Step S1: reading the node, acquiring the return addresses of the 
The closest cited prior art, US 2005/0235127 (hereinafter “Muthiah”), teaches the detection and identification of memory leaks in software. However, Muthiah fails to teach “Step S1: reading the node, acquiring the return addresses of the plurality of allocation functions of each memory page of the plurality of memory pages and the number of the plurality of memory pages which are allocated correspondingly by the plurality of allocation functions; Step S2: after reading of the node, releasing the return addresses of the plurality of allocation functions counted .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2005/0028140 (hereinafter “Ayachitula”)
US 2006/0143537 (hereinafter “Grey”) discloses performing automatic heap validity checking and automatic memory leak detection when user-supplied code modules are called by steps of a test executive sequence.
US 2008/0294936 (hereinafter “Hogstrom”) discloses analyzing software causing abnormal memory consumption by recursively isolating memory sections and then identifying the software component causing the abnormal memory usage.
US 2013/0205113 (hereinafter “Ahmad”) discloses allocating referenced memory pages from a free list.
US 7,293,142 (hereinafter “Xu”) discloses the detection and identification of memory leaks in software.
US 8,954,695 (hereinafter “Thathapudi”) discloses identifying memory overruns.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/Qing Chen/
Primary Examiner, Art Unit 2191